Bell, Justice,
concurring specially. I concur in the conclusion reached in this case, but I must dissent from the statement several times made in the decision to the effect that the State can not be *698sued in any event without its express consent. It is, of course, settled beyond all doubt that the State can not be sued without its consent, and that such consent can be granted only by the legislative body; but whenever the General Assembly passes a statute or resolution authorizing any activity or contract in behalf of the State by one of its departments or officials, it may in the same enactment employ language which will admit of no construction except that such department or official may be subject to suit as the result of such activity or contract, notwithstanding there may be a total absence of express words to that effect. In such case the question whether a suit is maintainable will depend upon the construction of the statute or resolution with a view of ascertaining the intent of the lawmaking body; and if it be clear and unmistakable from the language used that it was the intention of that body to permit the action, the enactment should be so construed and applied, in accordance with the ordinary rule as to discovering and enforcing the intention of the General Assembly. This is the paramount rule for the interpretation of legislative acts, and it is one rule to which, so far as I am aware, there is no exception. Code, §§ 102-102 (9), 102-109. It is true that in one or more of the Georgia decisions cited in the opinion delivered in the present case there is language to the effect that the State can not be sued'without its express consent, but an examination of each of these decisions will disclose that such language amounted to mere dictum, for the reason that the enactment under consideration did not admit of a construction even that consent was implied. And so it is in the case at bar. The plaintiff relied upon the act of the General Assembly approved February 25, 1935 (Ga. L. 1935, p. 369), authorizing the Commissioner of Agriculture to procure by purchase or otherwise necessary market sites in this State on which to conduct farmers’ markets, and to establish such markets thereon without the necessity of procuring a permit from any municipality. This statute contains a number of sections, but in none of them is there any language which could reasonably be construed, even by implication, as authorizing a suit against the commissioner on account of such contracts or activities. Accordingly, it can not be said in the instant case that there was any express or implied consent that such an action as the present could be maintained, and since there can be found no implied consent it was wholly unneces*699sary for this court, in the present opinion, to deal with, the question of express consent. Keference has just been made to language which is to be found in some of the earlier decisions. Similar language may be found in decisions of other courts. 25 R. C. L. 412, § 49, and cit. More appropriate expressions, however, will be found in Western Union Tel. Co. v. W. & A. R. Co., 142 Ga. 532 (supra), where it was said that the State can not be sued “without special legislative authority;” and in Cannon v. Montgomery, 184 Ga. 588 (supra), where the pertinent language was “without its statutory consent.” In 59 G. J. 303, § 460, it is stated that “statutes authorizing suit against the State are to be strictly construed, since they are in derogation of the State’s sovereignty,” and “Consequently it is generally essential that the consent of the State to be sued be given expressly or by clear implication.” The following cases cited to this text fully support the proposition that such consent may be given by “clear implication:” Saranac Land &c. Co. v. Roberts (N. Y.), 68 Fed. 521; Warren Bros. Co. v. Kibbe (Ore.), 43 Fed. (2) 582; People v. Ladew, 237 N. Y. 413 (143 N. E. 238); McKeown v. Brown, 157 Iowa, 489 (149 N. W. 593). Aside from dicta in a few of the Georgia decisions, there is, I think, no previous decision by this court to the contrary.
In Harrison v. State Highway Department, 183 Ga. 290 (188 S. E. 445), it was held in effect that where the State of Georgia, through its State Highway Department, filed a condemnation suit in rem under the act of 1914 (Ga. L. 1914, p. 92, Code, § 36-1104 et seq.), against the land of an individual, and a verdict was returned, fixing the value of the land, for a stated sum, and judgment was entered thereon against the State Highway Department, the judgment was valid, although the statute under which the Highway Department proceeded contained no language amounting to an express consent that it be sued. While the decision did not in terms so declare, it was necessarily based upon implied consent, as clearly deducible from the statute. In Regents of the University System v. Trust Co., 186 Ga. 498 (2) (198 S. E. 345), this court held that where a will bequeathed a sum of money to the trustees of the University of Georgia in trust for a named purpose, the legacy did not fail because the trust would be subject to control by a court of equity, notwithstanding the devisee, as agency of the State, might not be subject to suit without the consent of the State. *700It was considered that under the statutes 'there cited the devisee was authorized to accept the bequest on the terms and conditions stated in the will, and in this view it was said: “Under the foregoing statutes, the agency in accepting this equitable estate on the conditions specified would necessarily subject itself to equitable jurisdiction, impliedly consenting thereby, on authority from the State, to be sued as any other trustee might have been, in reference to the subject-matter.”
From what has been said, I am constrained to the view, first, that the present case does not call for any decision as to whether express consent of the State is essential to a suit against it, and that the language to that effect in the decision is obiter and should have been omitted; and, second, that regardless of this, it is incorrect to hold that the State’s consent to be sued may not be given by clear implication. Being of the further opinion, however, that the statute here invoked did not grant consent even by implication, I concur in the conclusion that the action was not maintainable, and in the judgment of reversal.